DETAILED ACTION
This communication is responsive to the amendment filed September 16, 2022. Applicant has amended claims 1-3, 6-8, 13-15, 18-20 and 25.  It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1-25 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, 13 and 25 are in independent form.

Response to Arguments
Applicant’s arguments filed September 16, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 13, and 25 are objected to because of the following informalities:  Regarding claim 1, there appear to be missing a comma between the phrase“...in the body” and “a tab-based menu...”.  Claims 1, 13 and 25, appear to be missing some word after “one or...” in the limitation reciting “...a further horizontal ribbon including one or selectable control...”, and also the limitation “showing a horizontal ribbon..” should be amended to “showing the horizontal ribbon..” to keep consistent referencing of the same element.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-8, 15-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are indefinite:
Claims 3 and 15 are unclear which horizontal ribbon are they referring to?  Claims 4 and 16 depends from claims 3 and 4, respectively, and are rejected along the same rationale.
Claims 5 and 17 are unclear in view of the parent claim since both recites “a contextual tab” and it is unclear if they’re the same or different.
Claims 7-8 and 19-20 are unclear which horizontal ribbon is it referring to?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-16, 18-19, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall et al. (US PGPub. No. 2006/0253115) (hereinafter Avitall) in view of Connacher et al. (US PGPub. No. 2007/0124128) (hereinafter Connacher) and in further view of VORONENKO et al. (US PGPub. No. 2022/0126117; Provisional filed: Jul. 12, 2019) (hereinafter VORONENKO).

In reference to independent claim 1:
Avitall teaches a medical mapping method comprising: receiving position data from a positioning sub-system configured to sense a position of a probe inserted into a body cavity of a living subject; computing position coordinates of a distal end of the probe responsively to the position data; rendering to a display a user interface screen including: a display pane including at least one anatomical map of the body cavity responsively to the computed position  coordinates, a representation of the probe corresponding to its computed position in the body.... (i.e. ...a localization subsystem 6 for registering mapping data and the movement of a probe... includes a plurality of tracking elements 56, a plurality of reference elements 58, and a controller/processor 60 coupled to the reference elements 58 and tracking elements 56....a distal element 56(3)) are carried by the distal member 30 of the mapping/ablation catheter 14...the ablation/mapping catheter 14 is configured to be introduced through the vasculature of the patient, and into the left atrium of the heart... The distal end of each reference catheter may optionally comprise a plurality of electrodes (not shown), e.g., to provide the reference catheter with mapping functionality. The reference catheters may be affixed within selected regions of the heart, in order to establish an internal three-dimensional coordinate system... the distal end of the mapping/ablation catheter 14... determine the positional coordinates of the tracking elements 56, and thus the distal end of the mapping/ablation catheter 14, within this coordinate system....this positional information can ultimately be used to graphically reconstruct a chamber of the heart, as well as the valves and vessel ostia of the heart.....The positional information will also ultimately be used to graphically reconstruct the distal end of the mapping/ablation catheter 14 (as well as any reference catheters), track the movement of the mapping/ablation catheter 14 within the heart chamber, heart valves, and vessel ostia, and, in conjunction with the mapping data obtained from the mapping processor generate an electrophysiological map... the localization subsystem 6 employs ultrasound triangulation principles to determine the coordinates of the tracking elements 56 carried by the mapping/ablation catheter 14....In addition to generating graphical representations of anatomical structures, the graphical processor 62 is also configured for generating a graphical representation C of the mapping/ablation catheter 14 within the established coordinate system, which is then superimposed over the graphical heart representation S in the 3D display window 72, as illustrated in FIG. 16....  - Paragraphs 37-38, 68-77, 84; Fig. 16) 
Although Avitall does not teach
.....a tab-based menu above the pane, at least one tab of the tab-based menu being configured to reveal a horizontal ribbon when the at least one tab is selected, the horizontal ribbon having at least one of one or more selectable context-aware controls that enable a user to control visualization settings of the at least one anatomical map displayed in the display pane or one or more data readout elements,....that enable a user to further control visualization settings of the anatomical map displayed in the display pane, and a configurable quick-access toolbar positioned one of above or below the tab- based menu; receiving a user selection selecting a tab of the tab-based menu; and showing a horizontal ribbon of the selected tab above the pane in the user interface screen responsively to the received user selection. However, Connacher teaches “....a window 202 which comprises a plurality of tabs as well as a list of items associated with the model of a human heart 201, different graphical representations and views of which are shown throughout the figures. A user may interact with the GUI shown in FIG. 2 by...selecting one or more tabs, by interacting with a context-sensitive menu 204.....The Model tab may allow for the creation and/or modification of the basic geometry of a model... allow a user to either create a new virtual organ or modify an existing virtual organ....an Electrical Model tab, a Fluoro tab, an Electrical Mapping Tab, a Conduction Path tab, and a Data Mapping tab. These tabs may allow editing of other aspects of a model....” (Paragraphs 51-53; Figs. 2, 4-6. 9-21; Note that although Connacher illustrate a vertical ribbon, however, the orientation of the ribbon is merely a design choice. Similarly the placement of the quick access context-sensitive menu is also a design choice)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avitall to include the teachings of Connacher to utilize tab-based menu and ribbon to organize controls that controls the visualization settings of the anatomical model.  Such a person would have been motivated to make this combination according to the aspects of the present invention because the organized controls allow user to locate the controls easier and facilitate the efficient use of the limited screen space.  
Although Avitall and Connacher do not teach
.... wherein at least one of the one or more selectable context-aware controls being configured to reveal a contextual tab that includes a further horizontal ribbon including one or selectable controls....  However, VORONENKO teaches in Fig. 38D under the ‘Treatment Areas’ tab there are ‘Area 1’ and ‘Area 2’ controls and the selected ‘Area 1’ control revealed a further vertical ribbon including additional controls (Note that again, although VORONENKO illustrate a vertical ribbon, however, the orientation of the ribbon is merely a design choice)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avitall and Connacher to include the teachings of VORONENKO to utilize a further ribbon to organize more controls.  Such a person would have been motivated to make this combination according to the aspects of the present invention because the organized controls allow user to locate the controls easier and facilitate the efficient use of the limited screen space.

In reference to claim 2:
Avitall, Connacher and VORONENKO teach the method according to claim 1, Connacher teaches wherein the display pane is not resized or partially hidden by any of the horizontal ribbons revealed when a tab of the tab-based menu is selected (i.e. Fig. 2).  The motivation is the same as in claim 1.

In reference to claim 3:
Avitall, Connacher and VORONENKO teach the method according to claim 1, VORONENKO teaches further comprising: receiving a user selection of a selectable control of the horizontal ribbon; and showing a contextual tab in the user interface screen responsively to the user selection of the selectable control, the contextual tab including other selectable controls (i.e.  Fig. 38D).  The motivation is the same as in claim 1.

In reference to claim 4:
Avitall, Connacher and VORONENKO teach the method according to claim 3, Connacher  teaches wherein the other selectable controls of the contextual tab include controls to create a new map or a new anatomical structure from an existing map (i.e. ....The Model tab...operations performed within this tab may allow a user to either create a new virtual organ or modify an existing virtual organ... - Paragraph 52; Fig. 2). The motivation is the same as in claim 1.

In reference to claim 6:
Avitall, Connacher and VORONENKO teach the method according to claim 1, Connacher  teaches wherein the one or more readout elements include any one or more of the following: ablation data; a tissue property; a selected point of the anatomical map; and tool connectivity (i.e. ....user may also be able to modify one or more characteristics or parameters of the model...FIG. 6 comprises information and parameters relating to the deformation characteristics.... - Paragraphs 29, 59; Fig. 6). The motivation is the same as in claim 1.

In reference to claim 7:
Avitall, Connacher and VORONENKO teach the method according to claim 1, Connacher teaches wherein the horizontal ribbon includes at least one control to perform any one or more of the following: creation of the anatomical map; formatting the anatomical map; creation of an anatomical structure; editing the anatomical map; configuring the probe, taking a screen snapshot of the pane; recording the pane; selecting a preset layout of which panes to show; and creating custom layouts (i.e. ....The Model tab...operations performed within this tab may allow a user to either create a new virtual organ or modify an existing virtual organ... - Paragraph 52; Fig. 2).  The motivation is the same as in claim 1.

In reference to claim 9:
Avitall, Connacher and VORONENKO teach the method according to claim 1, Avitall teaches further comprising: receiving at least one signal from at least one sensor of the probe; and rendering the anatomical map responsively to the at least one signal (i.e. ... transmit signals between the reference elements 58 and the tracking elements 54, so that the locations of the distal end of the catheter 14 can be determined and graphically displayed in the 3D display window 72.... - Paragraph 86). 

In reference to claim 10:
Avitall, Connacher and VORONENKO teach the method according to claim 9, Avitall teaches further comprising sensing electrical signals of the body cavity with at least one electrode of the probe, wherein the rendering the anatomical map includes rendering the anatomical map with electrophysiological data indicators responsively to the sensed electrical signals (i.e. ... processing signals transmitted between the spaced apart reference elements 58. In essence, the three-dimensional coordinate system provides an absolute framework in which all spatial measurements will be taken. The controller/processor 60 can also determine the positional coordinates of the tracking elements 56, and thus the distal end of the mapping/ablation catheter 14, within this coordinate system... this positional information can ultimately be used to graphically reconstruct a chamber of the heart, as well as the valves and vessel ostia of the heart. The positional information will also ultimately be used to graphically reconstruct the distal end of the mapping/ablation catheter 14 (as well as any reference catheters), track the movement of the mapping/ablation catheter 14 within the heart chamber, heart valves, and vessel ostia, and, in conjunction with the mapping data obtained from the mapping processor 16, generate an electrophysiological map... so that the reference elements 58 are fixed within a three-dimensional arrangement (reference catheters not shown)...transmit signals between the reference elements 58, so that the locations of the distal ends of the reference catheters can be determined and graphically displayed in the 3D display window 72.... - Paragraphs 70-86). 

In reference to claim 11:
Avitall, Connacher and VORONENKO teach the method according to claim 1, Avitall teaches further comprising rendering a representation of the probe in the display pane responsively to the computed position coordinates (i.e. .... the locations of the distal ends of the reference catheters can be determined and graphically displayed in the 3D display window 72... - Paragraphs 77-86). 

In reference to claim 12:
Avitall, Connacher and VORONENKO teach the method according to claim 1, Avitall teaches further comprising rendering ablation indicators on the anatomical map (i.e. ... location of an operative element, such as an tissue ablation element, relative to the ostium of the vessel... Point/line markings PM/LM can also be automatically marked on the surface representation S each time ablation energy is 5 delivered to the ablation electrodes 48, 50, thereby allowing the user to automatically keep track of the lesions. For example, a point marking PM can be created when a discrete lesion is created, and a line marking LM can be created when a continuous line
lesion is created.... - Paragraphs 10, 81). 

In reference to independent claim 13:
A medical system, comprising: a probe including a distal end, and configured to be inserted into a body cavity of a living subject; a positioning sub-system configured to sense a position of the probe; a display; and a processor configured to: receive position data from the positioning sub-system; compute position coordinates of the distal end of the probe responsively to the position data; render to the display a user interface screen including: a display pane including at least one anatomical map of the body cavity responsively to the computed position coordinates, a tab-based menu above the pane, at least one tab of the tab-based menu being configured to reveal a horizontal ribbon when the at least one tab is selected, the horizontal ribbon having at least one of one or more selectable context-aware controls that enable a user to control visualization settings of the at least one anatomical map displayed in the display pane or one or more data readout elements, wherein at least one of the one or more selectable context-aware controls being configured to reveal a contextual tab that includes a further horizontal ribbon including one or selectable controls that enable a user to further control visualization settings of the anatomical map displayed in the display pane, and a configurable quick-access toolbar positioned one of above or below the tab- based menu; receive a user selection selecting a tab of the tab-based menu; and show a horizontal ribbon of the selected tab in the user interface screen responsively to the received user selection.  
- Claim 13 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.  Avitall teaches the hardware, software, or firmware for performing the functions in paragraph 32.

In reference to claim 14:
The system according to claim 13, wherein the display pane is not resized or partially hidden by any of the horizontal ribbons revealed when a tab of the tab-based menu is selected. 
- Claim 14 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to claim 15:
The system according to claim 13, wherein the processor is configured to: receive a user selection of a selectable control of the horizontal ribbon; and show a contextual tab in the user interface screen responsively to the user selection of the selectable control, the contextual tab including other selectable controls. 
- Claim 15 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 16:
The system according to claim 15, wherein the other selectable controls of the contextual tab include controls to create a new map or a new anatomical structure from an existing map. 
- Claim 16 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

In reference to claim 18:
The system according to claim 13, wherein the one or more readout elements include any one or more of the following: ablation data; a tissue property; a selected point of the anatomical map; and tool connectivity. 
- Claim 18 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

In reference to claim 19:
The system according to claim 13, wherein the horizontal ribbon includes at least one control to perform any one or more of the following: creation of the anatomical map; formatting the anatomical map; creation of an anatomical structure; editing the anatomical map; configuring the probe, taking a screen snapshot of the pane; recording the pane; selecting a preset layout of which panes to show; and creating custom layouts. 
- Claim 19 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

In reference to claim 21:
The system according to claim 13, wherein: the probe includes at least one sensor; and the processor is configured to: receive at least one signal from the at least one sensor of the probe; and render the anatomical map responsively to the at least one signal. 
- Claim 21 contains substantially similar subject matter as in claim 9, and is rejected along the same rationale.

In reference to claim 22:
The system according to claim 21, wherein: the probe includes at least one electrode, which is configured to sense electrical signals of the body cavity; and the processor is configured to render the anatomical map with electrophysiological data indicators responsively to the sensed electrical signals. 
- Claim 22 contains substantially similar subject matter as in claim 10, and is rejected along the same rationale.

In reference to claim 23:
The system according to claim 13, wherein the processor is configured to render a representation of the probe in the display pane responsively to the computed position coordinates. 
- Claim 23 contains substantially similar subject matter as in claim 11, and is rejected along the same rationale.

In reference to claim 24:
The system according to claim 13, wherein the processor is configured to render ablation indicators on the anatomical map. 
- Claim 24 contains substantially similar subject matter as in claim 12, and is rejected along the same rationale.

In reference to independent claim 25:
A software product, comprising a non-transient computer-readable medium in which program instructions are stored, which instructions, when read by a central processing unit (CPU), cause the CPU to: receive position data from a positioning sub-system configured to sense a position of a probe inserted into a body cavity of a living subject; compute position coordinates of a distal end of the probe responsively to the position data; render to a display a user interface screen including: a display pane including at least one anatomical map of the body cavity responsively to the computed position coordinates, a tab-based menu above the pane, at least one tab of the tab-based menu being configured to reveal a horizontal ribbon when the at least one tab is selected, the horizontal ribbon having at least one of one or more selectable context-aware controls that enable a user to control visualization settings of the at least one anatomical map displayed in the display pane or one or more data readout elements, wherein at least one of the one or more selectable context-aware controls being configured to reveal a contextual tab that includes a further horizontal ribbon including one or selectable controls that enable a user to further control visualization settings of the anatomical map displayed in the display pane, and a configurable quick-access toolbar positioned one of above or below the tab- based menu; receive a user selection selecting a tab of the tab-based menu; and show a horizontal ribbon of the selected tab in the user interface screen responsively to the received user selection.
- Claim 25 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.  Avitall teaches the hardware, software, or firmware for performing the functions in paragraph 32.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall et al. (US PGPub. No. 2006/0253115) (hereinafter Avitall) in view of Connacher et al. (US PGPub. No. 2007/0124128) (hereinafter Connacher) and in view of VORONENKO et al. (US PGPub. No. 2022/0126117; Provisional filed: Jul. 12, 2019) (hereinafter VORONENKO) and in further view of Gao et al. (CN103426352; Pub. Date: 12/04/2013) (hereinafter Gao).

In reference to claim 5:
Avitall, Connacher and VORONENKO teach the method according to claim 1, Avitall, Connacher and VORONENKO do not teach further comprising: receiving a user selection of a point on the anatomical map; and showing a contextual tab in the user interface screen responsively to the user selection of the point, the contextual tab including data about the selected point.   However, Gao teaches “...the acupuncture point distribution map...when the corresponding acupuncture point is clicked, the acupuncture point information is displayed...” (Pages 7-8; Note that a tabbed window is just another way of displaying information instead of a popup window display and Connacher already teaches tabbed interface).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avitall, Connacher and VORONENKO to include the teachings of Gao to enable the selection of a point on the anatomical map to display information about the selected point.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it is quicker way of displaying information relevant to the selection.

In reference to claim 17:
The system according to claim 13, wherein the processor is configured to: receive a user selection of a point on the anatomical map; and show a contextual tab in the user interface screen responsively to the user selection of the point, the contextual tab including data about the selected point. 
- Claim 17 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall et al. (US PGPub. No. 2006/0253115) (hereinafter Avitall) in view of Connacher et al. (US PGPub. No. 2007/0124128) (hereinafter Connacher) and in view of VORONENKO et al. (US PGPub. No. 2022/0126117; Provisional filed: Jul. 12, 2019) (hereinafter VORONENKO) and in further view Washington et al. (US PGPub. No. 2012/0110507) (hereinafter Washington).

In reference to claim 8:
Avitall, Connacher and VORONENKO teach the method according to claim 1, Avitall and Zhao do not teach further comprising: receiving a user selection of a selectable control of the horizontal ribbon to add the selectable control to a quick access toolbar; and showing a miniaturized representation of the selectable control in the quick access toolbar.   However, Washington teaches “....a cursor has been positioned proximal to a display of a representation 302 of a command "Convert to tiff... The representation of the command is selectable using a variety of different techniques... such as a double click performed by clicking a left button of a cursor control device, tap gesture, and so on. In another example, a second technique may be used to cause output of an option 304, such as through a right click performed by clicking a right button of a cursor control device, a two-fingered tap-and-hold gesture, and so on....The option 304 is illustrated as output using a pop-up menu to "Add to `Quick Access’....Selection of this option 304 may then cause the indicated representation (e.g., the representation of the command "Convert to tiff" in the ribbon 202) to be included in the context menu,....." (Paragraphs 37-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avitall, Connacher and VORONENKO to include the teachings of Washington to allow user to add a representation of a command from the ribbon to a quick access context menu. Such a person would have been motivated to make this combination according to the aspects of the present invention because doing so can make it easier to locate a particular functionality of interest much quicker (Paragraph 1).

In reference to claim 20:
The system according to claim 13, wherein the processor is configured to: receive a user selection of a selectable control of the horizontal ribbon to add the selectable control to a quick access toolbar; and show a miniaturized representation of the selectable control in the quick access toolbar. 
- Claim 20 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174